
	
		II
		111th CONGRESS
		1st Session
		S. 1159
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To promote freedom, human rights, and the
		  rule of law in Vietnam.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Vietnam Human Rights Act of
			 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					TITLE I—Prohibition on increased nonhumanitarian assistance to
				Vietnam
					Sec. 101. Bilateral nonhumanitarian assistance.
					TITLE II—Prohibition on generalized system of preferences
				authority for Vietnam
					Sec. 201. Prohibition on generalized system of
				preferences.
					TITLE III—Assistance to support freedom, human rights, and the
				rule of law in Vietnam
					Sec. 301. Assistance.
					TITLE IV—United States public diplomacy
					Sec. 401. Sense of Congress on diplomacy with the Government of
				Vietnam.
					Sec. 402. Radio Free Asia transmissions to Vietnam.
					Sec. 403. United States educational and cultural exchange
				programs with Vietnam.
					TITLE V—United States refugee policy
					Sec. 501. Refugee resettlement for nationals of
				Vietnam.
					TITLE VI—Annual report on progress toward freedom, human rights,
				and the rule of law in Vietnam
					Sec. 601. Annual report.
				
			2.FindingsThe Senate finds the following:
			(1)The bilateral relationship between the
			 United States and the Socialist Republic of Vietnam has grown exponentially
			 during the past 12 years, with more than $15,700,000,000 in trade between the
			 United States and Vietnam in 2008.
			(2)The Government of Vietnam’s transition
			 toward greater economic freedom and trade has not been matched by comparable
			 improvements in basic human rights for Vietnamese citizens, including freedom
			 of expression, information, association, assembly, and religion.
			(3)Despite assurances that Vietnam’s accession
			 to the World Trade Organization would be met with greater respect for human
			 rights, the Government of Vietnam has continued to strictly regulate some
			 religious practices and to imprison an undetermined number of individuals for
			 their peaceful advocacy of political views or religious beliefs.
			(4)Since Vietnam’s accession to the World
			 Trade Organization on January 11, 2007, the Communist Party of Vietnam has
			 moved to suppress perceived challenges to its rule by arresting dozens of
			 democracy and human rights activists, independent trade union leaders,
			 underground publishers, journalists, bloggers, members of ethnic minorities,
			 and unsanctioned religious groups.
			(5)The Government of Vietnam has also failed
			 to improve labor rights, continues to arrest and harass labor leaders, and
			 restricts the right to organize independently.
			(6)According to the 2009 Annual Report of the
			 United States Commission on International Religious Freedom, Vietnam’s
			 overall human rights record remains poor, and has deteriorated since Vietnam
			 joined the WTO in January 2007 . . . Over the past two years, the government
			 has moved decisively to repress any perceived challenges to its authority,
			 tightening controls on the freedom of expression, association, and assembly.
			 New decrees were issued last year prohibiting peaceful protest in property
			 disputes and limiting speech on the internet. As many as 40 legal and political
			 reform advocates, free speech activists, human rights defenders, labor
			 unionists, journalists, bloggers, and independent religious leaders and
			 religious freedom advocates have been arrested and others have been placed
			 under home detention or surveillance, threatened, intimidated, and
			 harassed..
			(7)The continued expansion of the relationship
			 between the Government of Vietnam and the Government of the United States
			 should be matched by significant improvement in human rights for Vietnamese
			 citizens, particularly those enshrined in the International Covenant on Civil
			 and Political Rights, of which Vietnam is a signatory.
			3.PurposeThe purpose of this Act is to promote the
			 development of freedom, human rights, and the rule of law in Vietnam.
		IProhibition on increased nonhumanitarian
			 assistance to Vietnam
			101.Bilateral nonhumanitarian
			 assistance
				(a)Assistance
					(1)In generalExcept as provided under subsection (b),
			 the Federal Government may not provide the Government of Vietnam with
			 nonhumanitarian development, trade, economic, and security assistance during
			 any fiscal year that exceeds the amount of such assistance provided during
			 fiscal year 2009 unless—
						(A)the Federal Government provides assistance,
			 in addition to the assistance authorized under section 301(c), supporting the
			 creation and facilitation of human rights training, civil society capacity
			 building, noncommercial rule of law programming, and exchange programs between
			 the Vietnamese National Assembly and the United States Congress (referred to in
			 this section as additional human rights programming) at levels
			 commensurate with, or exceeding, any increases in nonhumanitarian development,
			 trade, economic, and security assistance programming to Vietnam;
						(B)with respect to the limitation for fiscal
			 year 2010, the President determines and certifies to Congress, not later than
			 30 days after the date of the enactment of this Act, that the requirements
			 under subparagraphs (A) through (F) of paragraph (2) have been met during the
			 12-month period ending on the date of the certification; and
						(C)with respect to the limitation for
			 subsequent fiscal years, the President determines and certifies to Congress, in
			 the most recent annual report submitted pursuant to section 601, that the
			 requirements under subparagraphs (A) through (F) of paragraph (2) have been met
			 during the 12-month period covered by the report.
						(2)RequirementsThe requirements of this paragraph are met
			 if—
						(A)the Government of Vietnam has made
			 substantial progress toward releasing all political and religious prisoners
			 from imprisonment, house arrest, and other forms of detention;
						(B)the Government of Vietnam has made
			 substantial progress toward—
							(i)respecting the right to the freedom of
			 expression, assembly, and association, including the release of independent
			 journalists, bloggers, democracy, and labor activists;
							(ii)repealing or revising laws that criminalize
			 peaceful dissent, independent media, unsanctioned religious activity, and
			 nonviolent demonstrations and rallies, in accordance with international
			 standards and treaties to which Vietnam is a party;
							(iii)respecting the right to the freedom of
			 religion, including the right to participate in religious activities and
			 institutions without inference, harassment, or involvement of the Government,
			 for all of Vietnam’s diverse religious communities, including the Unified
			 Buddhist Church of Vietnam, Catholics, Protestants, Hoa Hao Buddhism, CaoDai,
			 Khmer Buddhists, and other religious communities; and
							(iv)returning estates and properties
			 confiscated from Vietnam’s religious communities;
							(C)the Government of Vietnam has made
			 substantial progress toward allowing Vietnamese nationals free and open access
			 to United States refugee programs;
						(D)the Government of Vietnam has made
			 substantial progress toward granting its citizens the right to travel outside
			 Vietnam without significant restriction;
						(E)the Government of Vietnam has made
			 substantial progress toward protecting the human rights, language, culture,
			 land rights, and religion of all ethnic and minority groups; and
						(F)(i)no official of the Government of Vietnam
			 and no agency or entity wholly or partly owned by the Government of Vietnam was
			 complicit in a severe form of trafficking in persons; or
							(ii)the Government of Vietnam took all
			 appropriate steps to end any such complicity and hold any official, agency, or
			 entity responsible for such complicity fully accountable for such
			 conduct.
							(b)Exception
					(1)Continuation of assistance in the national
			 interestIf the Government of
			 Vietnam fails to meet the requirements under subsection (a)(2), the President
			 may waive the application of subsection (a) for any fiscal year if the
			 President determines that increased nonhumanitarian assistance to the
			 Government of Vietnam—
						(A)would promote the purposes of this Act;
			 or
						(B)is otherwise in the national interest of
			 the United States.
						(2)Exercise of waiver authorityThe President may exercise the authority
			 under paragraph (1) with respect to—
						(A)all United States nonhumanitarian
			 assistance to Vietnam; or
						(B)1 or more programs, projects, or activities
			 of such assistance.
						(c)DefinitionsIn this section:
					(1)Severe forms of trafficking in
			 personsThe term severe
			 forms of trafficking in persons has the meaning given the term in
			 section 103(8) of the Trafficking Victims Protection Act of 2000 (Public Law
			 106–386 (114 Stat. 1470); 22 U.S.C. 7102(8)).
					(2)United states nonhumanitarian
			 assistanceThe term
			 United States nonhumanitarian assistance means—
						(A)any assistance authorized under the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.), including programs under title
			 IV of chapter 2 of part I of such Act relating to the Overseas Private
			 Investment Corporation, except for—
							(i)disaster relief assistance, including any
			 assistance under chapter 9 of part I of such Act;
							(ii)assistance which involves the provision of
			 food (including monetization of food), health care, medicine, or social
			 services and disability relief programs;
							(iii)assistance for refugees;
							(iv)assistance to combat HIV/AIDS, including
			 any assistance under section 104A of such Act; and
							(v)assistance to address the environmental
			 consequences of dioxin; and
							(B)sales, or financing on any terms,
			 authorized under the Arms Export Control Act (22 U.S.C. 2751 et seq.).
						IIProhibition on generalized system of
			 preferences authority for Vietnam
			201.Prohibition on generalized system of
			 preferencesThe President may
			 not provide duty-free treatment for eligible articles from Vietnam under title
			 V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) until the President
			 determines and certifies to Congress that the Government of Vietnam—
				(1)fully protects the freedom of association,
			 including the right to form and join labor unions and collectively bargain with
			 employers, in law and in practice;
				(2)protects from harm and does not itself
			 engage in or condone serious violations of the rights of workers, including the
			 detention, harassment, or arrest of labor activists or individuals who write,
			 speak, or otherwise disseminate information relating to labor rights;
				(3)fully protects in law and in practice
			 internationally recognized workers' rights, including prohibitions on forced
			 labor and a minimum age for the employment of children; and
				(4)has released all persons detained for
			 peaceful activities to promote the rights of workers to freely express concerns
			 and to freely assemble and associate, including the right to form and join
			 trade unions of their own choice.
				IIIAssistance to support freedom, human
			 rights, and the rule of law in Vietnam
			301.Assistance
				(a)In generalThe President is authorized to provide
			 assistance, through appropriate nongovernmental organizations and the Human
			 Rights Defenders Fund, for the support of individuals and organizations to
			 promote internationally recognized human rights in Vietnam.
				(b)LimitationFinancial assistance authorized under this
			 section may only be provided to an individual, organization, or entity that
			 officially opposes the use of violence and terrorism.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the President—
					(1)$2,000,000 for each of the fiscal years
			 2010 and 2011; and
					(2)any additional amounts that may be needed
			 to carry out the provisions described in section 101(a)(1)(A).
					IVUnited States public diplomacy
			401.Sense of Congress on diplomacy with the
			 Government of Vietnam
				(a)In generalIt is the sense of Congress that in
			 diplomatic discussions with the Government of Vietnam, including at the United
			 States-Vietnam Human Rights Dialogue and other strategic dialogues in which
			 officials of the Department of State participates or initiates with
			 representatives of the Government of Vietnam, that such officials shall seek
			 substantial progress by the Government of Vietnam toward—
					(1)releasing all those detained or restricted
			 by the Government of Vietnam because of the expression of their views or the
			 practice of their faith;
					(2)fully respecting the right to freedom of
			 religion and the right of all religious groups and adherents, including those
			 choosing not to join or affiliate with government-organized oversight
			 committees, to—
						(A)legally operate without government
			 restrictions; and
						(B)participate in religious activities and
			 institutions without interference by, or the involvement of, the Government of
			 Vietnam;
						(3)returning all estates and properties
			 confiscated by the Government of Vietnam from churches and religious
			 institutions in Vietnam;
					(4)allowing Vietnamese nationals free and open
			 access to United States refugee programs;
					(5)respecting the human rights of members of
			 all ethnic minority groups, including—
						(A)language instruction;
						(B)cultural preservation;
						(C)religious freedom;
						(D)land rights; and
						(E)the freedom of assembly;
						(6)respecting the freedom of association,
			 including—
						(A)protecting the rights of independent labor
			 activists;
						(B)removing prohibitions on workers forming or
			 joining independent labor unions; and
						(C)not engaging in or condoning serious
			 violations of the rights of workers;
						(7)respecting the freedom of expression,
			 including—
						(A)repealing or revising laws, decrees, and
			 ordinances that limit such freedom;
						(B)authorizing the publication of independent,
			 privately-run newspapers and magazines;
						(C)removing filtering, surveillance, and other
			 restrictions on Internet usage; and
						(D)respecting the right to peaceful
			 dissemination of opinions and views over the Internet;
						(8)revising laws, ordinances, and decrees that
			 contradict the standards of the International Covenant on Civil and Political
			 Rights, including—
						(A)protections for the freedom of expression,
			 freedom of assembly, freedom of association, and the freedom of religion;
			 and
						(B)the right to legal representation and a
			 fair trial;
						(9)repealing provisions in Vietnamese law that
			 criminalize peaceful dissent, independent media, unsanctioned religious
			 activity, and non-violent demonstrations and rallies, including—
						(A)vague national security provisions in
			 Vietnam’s Criminal Code, such as article 80 (spying), article 87 (undermining
			 the unity policy), article 88 (anti-government propaganda), article 89
			 (disrupting security), article 245 (causing public disorder), and article 258
			 (abusing democratic rights to infringe upon national interests); and
						(B)Ordinance 44, which authorizes the
			 involuntary commitment of persons deemed to have violated national security
			 laws to social protection centers, rehabilitation camps, or mental institutions
			 without judicial process; and
						(10)ensuring that the Government of
			 Vietnam—
						(A)hold government officials, agencies, and
			 entities that violate the human rights of persons in Vietnam accountable under
			 the law; and
						(B)provide appropriate measures to
			 investigate, discipline, and punish such officials, agencies, and
			 entities.
						(b)Consultation requiredThe Secretary of State shall develop
			 strategies for reaching the objectives described in subsection (a) through
			 consultation with—
					(1)Vietnamese-American groups;
					(2)representatives from the Khmer, Montagnard,
			 and Hmong communities;
					(3)human rights organizations, including
			 international human rights organizations; and
					(4)the United States Commission on
			 International Religious Freedom.
					402.Radio Free Asia transmissions to
			 Vietnam
				(a)Policy of the United StatesIt is the policy of the United States to
			 take such measures as may be necessary to overcome the jamming of Radio Free
			 Asia by the Government of Vietnam.
				(b)Authorization of
			 appropriationsIn addition to
			 such amounts as are otherwise authorized to be appropriated for the
			 Broadcasting Board of Governors, there are authorized to be appropriated to
			 carry out the policy described in subsection (a)—
					(1)$12,500,000 for fiscal year 2010;
			 and
					(2)$2,500,000 for fiscal year 2011.
					403.United States educational and cultural
			 exchange programs with VietnamIt is the policy of the United States that
			 programs of educational and cultural exchange with Vietnam should actively
			 promote progress toward freedom in Vietnam by—
				(1)providing opportunities to Vietnamese
			 nationals from a wide range of occupations and perspectives to see freedom,
			 human rights, and the rule of law in action; and
				(2)ensuring that Vietnamese nationals who have
			 already demonstrated a commitment to such values are included in such
			 programs.
				VUnited States refugee policy
			501.Refugee resettlement for nationals of
			 Vietnam
				(a)Policy of the United StatesIt is the policy of the United States to
			 offer refugee resettlement to nationals of Vietnam (including members of the
			 Montagnard ethnic minority groups) who were eligible for the Humanitarian
			 Resettlement Program, the Orderly Departure Program, Resettlement Opportunities
			 for Vietnamese Returnees Program, the Amerasian Homecoming Act of 1988, or any
			 other United States refugee program and who were deemed ineligible due to
			 administrative error or who for reasons beyond the control of such individuals
			 (including insufficient or contradictory information or the inability to pay
			 bribes demanded by officials of the Government of Vietnam) were unable or
			 failed to apply for such programs in compliance with deadlines imposed by the
			 Department of State.
				(b)Authorized activitiesOf the amounts authorized to be
			 appropriated to the Department of State for Migration and Refugee Assistance
			 for each of the fiscal years 2010, 2011, and 2012, such sums as may be
			 necessary shall be made available for the protection (including resettlement,
			 as appropriate) of Vietnamese refugees and asylum seekers, including
			 Montagnards in Cambodia.
				VIAnnual report on progress toward freedom,
			 human rights, and the rule of law in Vietnam
			601.Annual report
				(a)In generalNot later than 6 months after the date of
			 the enactment of this Act, and every 12 months thereafter, the Secretary of
			 State shall submit a report to Congress that contains—
					(1)a description of the programs established
			 to meet the additional human rights programming requirements described in
			 section 101(a)(1);
					(2)(A)the determination and certification of the
			 President that the requirements of subparagraphs (A) through (E) of section
			 101(a)(2) have been met, if applicable; and
						(B)the determination of the President under
			 section 101(b)(1), if applicable;
						(3)the steps taken to achieve the objectives
			 described in section 401(a);
					(4)a description of the efforts by the United
			 States Government to secure transmission sites for Radio Free Asia in countries
			 in close geographical proximity to Vietnam, in accordance with section
			 402(a);
					(5)a description of the efforts to ensure that
			 programs with Vietnam promote the policy described in section 403 of this Act
			 and in section 105 of the Human Rights, Refugee, and Other Foreign Policy
			 Provisions Act of 1996, regarding participation in programs of educational and
			 cultural exchange;
					(6)the steps taken to carry out the policy
			 described in section 501(a);
					(7)lists of persons believed to be imprisoned,
			 detained, placed under house arrest, tortured, or otherwise persecuted by the
			 Government of Vietnam due to their pursuit of internationally recognized human
			 rights, which is compiled by the Secretary with appropriate discretion,
			 including concerns regarding the safety and security of, and benefit to, the
			 persons who may be included on the lists and their families;
					(8)a list of the persons and their families
			 described in paragraph (7) who may qualify for protections under United States
			 refugee programs; and
					(9)a description of the development of the
			 rule of law in Vietnam, including—
						(A)progress made toward the development of
			 institutions of democratic governance in Vietnam;
						(B)the processes by which statutes,
			 regulations, rules, and other legal acts of the Government of Vietnam are
			 developed and become binding within Vietnam;
						(C)the extent to which statutes, regulations,
			 rules, administrative and judicial decisions, and other legal acts of the
			 Government of Vietnam are published and are made accessible to the
			 public;
						(D)the extent to which administrative and
			 judicial decisions are supported by statements of reasons based upon written
			 statutes, regulations, rules, and other legal acts of the Government of
			 Vietnam;
						(E)the extent to which individuals are treated
			 equally under the laws of Vietnam without regard to citizenship, race,
			 religion, political opinion, or current or former associations;
						(F)the extent to which administrative and
			 judicial decisions are independent of political pressure or governmental
			 interference and are reviewed by entities of appellate jurisdiction; and
						(G)the extent to which laws in Vietnam are
			 written and administered in ways that are consistent with international human
			 rights standards, including the requirements of the International Covenant on
			 Civil and Political Rights.
						(b)Contacts With Other
			 OrganizationsIn preparing
			 the report under subsection (a), the Secretary shall—
					(1)seek out and maintain contacts with
			 nongovernmental organizations and human rights advocates (including
			 Vietnamese-Americans and human rights advocates in Vietnam), as
			 appropriate;
					(2)receive reports and updates from such
			 organizations and evaluate such reports; and
					(3)seek to consult with the United States
			 Commission on International Religious Freedom for appropriate sections of the
			 report.
					
